Citation Nr: 0029802	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

REMAND

The veteran served on active duty from February 1963 to 
February 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
hearing loss.  

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  See 38 C.F.R. 
§ 3.103(a) (2000).

Potentially relevant medical records have not been obtained 
by the RO.  For example, associated with the claim file is a 
letter from the veteran stating that John R. Emmett, M.D. 
examined him for hearing loss and told him that past noise 
exposure caused nerve damage in his ears.  Accordingly, the 
RO should make arrangements to obtain Dr. Emmett's complete 
treatment records of the veteran as well as a statement 
concerning his opinion about the relationship between the 
veteran's current hearing loss and his in-service noise 
exposure.  

The veteran also reported being treated for hearing loss at 
the Tuskegee, Oklahoma, VA Medical Center (VAMC).  Further, 
he may have undergone employment physicals in conjunction 
with his employment with the postal service.  These records 
should also be obtained by the RO on remand.

Further, given the uncertainty of the etiology of the 
veteran's hearing loss disability, on remand he should be 
afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) (where 
there is a reasonable possibility that a current condition is 
related to or is a residual of a condition experienced in 
service, the Board should seek "a medical opinion as to 
whether [the claimant's] current disabilities are in any way 
related to or a residual of those experienced in service.")  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Request that the veteran provide a 
list of those who have treated him for 
hearing loss since his separation from 
service and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities 
(including, but not limited to, in 
Tuskegee, Oklahoma, and Montgomery, 
Alabama), in any employment physicals 
conducted in conjunction with the 
veteran's employment with the postal 
service, and from Dr. Emmett.  In 
addition to providing treatment records 
of the veteran, the RO should ask that 
Dr. Emmett provide a written statement 
concerning the relationship, if any, 
between the veteran's current hearing 
loss and his in-service noise exposure.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (2000).

2.  After the foregoing development has been 
accomplished, afford the veteran a 
comprehensive VA examination in order to 
determine the exact nature and etiology of 
any hearing loss.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner, i.e., 
audiological evaluation, are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current hearing loss.  Specifically, 
is it at least as likely as not that any 
current hearing loss was caused by noise 
exposure during the veteran's active service? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative
should be furnished a supplemental 
statement of the case
and afforded a reasonable period of time 
within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


	









- 6 -


